 1

 2

 3                                   UNITED STATES DISTRICT COURT

 4                                   EASTERN DISTRICT OF CALIFORNIA

 5

 6   CRAIG CARROLL,                                        Case No. 1:20-cv-00086-EPG (PC)

 7                      Plaintiff,
                                                           ORDER FOR PLAINTIFF TO SUBMIT
 8          v.                                             APPLICATION TO PROCEED IN FORMA
                                                           PAUPERIS OR PAY FILING FEE WITHIN 45
 9   SCOTT and HOLMES,                                     DAYS

10                      Defendants.
11

12          Plaintiff is a federal prisoner proceeding pro se in this civil rights action. Plaintiff filed

13   the complaint commencing this action on January 15, 2020. Plaintiff has not paid the $400.00

14   filing fee or submitted a complete application to proceed in forma pauperis pursuant to 28 U.S.C.

15   § 1915.

16          Accordingly, IT IS HEREBY ORDERED that:

17               1. The Clerk’s Office shall send Plaintiff a form application to proceed in forma

18                  pauperis; and

19               2. Within forty-five (45) days of the date of service of this order, Plaintiff shall

20                  submit the attached application to proceed in forma pauperis, completed and
                    signed, or in the alternative, pay the $400.00 filing fee for this action. No requests
21
                    for extension will be granted without a showing of good cause. Failure to
22
                    comply with this order may result in dismissal of this action.
23

24
     IT IS SO ORDERED.
25

26      Dated:     January 21, 2020                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
